Citation Nr: 0120584	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for degenerative joint 
disease of both knees, currently rated as 10 percent 
disabling.  

Entitlement to an increased (compensable) rating for 
residuals of a left femoral stress fracture.  

Entitlement to an increased (compensable) rating for 
residuals of a right femoral stress fracture.  

Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the right medial tibial 
plateau with persistent pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
March 2000.  

This appeal comes to the Board of Veterans' Appeals from an 
original rating decision in January 2001 of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  That rating decision granted service connection for 
the disabilities at issue, and assigned the current 
disability evaluations that are at issue.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected 
degenerative joint disease of the knees and enumerated 
residuals of stress fractures.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  Accordingly, the Board has 
framed the issue as rating of the veteran's service-connected 
degenerative joint disease of the knees and enumerated 
residuals of stress fractures.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is manifested 
by flexion limited to 130 degrees by pain.  

2.  Degenerative joint disease of the right knee is 
manifested by flexion limited to 122 degrees by pain.  

3.  A left femoral stress fracture is manifested by X-ray 
changes without femoral impairment associated with nonunion, 
false joint or malunion, limitation of hip motion or other 
limitation of function.  

4.  A right femoral stress fracture is manifested by X-ray 
changes without femoral impairment associated with nonunion, 
false joint or malunion, limitation of hip motion or other 
limitation of function.  

5.  A stress fracture of the right medial tibial plateau is 
essentially asymptomatic without impairment of the tibia and 
fibula associated with nonunion or malunion or any other 
limitation of function.  


CONCLUSIONS OF LAW

1.  A rating of 10 percent for degenerative joint disease of 
the left knee is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5003 (2000).  

2.  A rating of 10 percent for degenerative joint disease of 
the right knee is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5003.  

3.  A compensable rating for residuals of a left femoral 
stress fracture is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, Diagnostic 
Code 5255 (2000).  

4.  A compensable rating for residuals of a right femoral 
stress fracture is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, Diagnostic 
Code 5255.  

5.  A compensable rating for residuals of a stress fracture 
of the right medial tibial plateau is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.31, 
Diagnostic Code 5262 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in September 1999, that the 
veteran had complaints of sore and aching bones that had had 
a gradual onset.  She had an antalgic gait.  The lower 
extremities were exquisitely tender with mild swelling.  The 
assessment included knee and bone stress reactions of the 
tibia.  This extended down the distal femurs.  In October 
1999, she showed positive findings on a single leg hop with 
left thigh pain, right tibial pain, an antalgic gait, right 
tibial hop, and left distal femur squeeze.  Left distal 
femoral and right distal tibial stress reactions were to be 
ruled-out.  X-ray examinations of the left knee and right leg 
(tibia, fibula, joint spaces) were normal.  In November 1999, 
there was mild tenderness to pressure of the distal femurs 
and posterior tibia (more fascia than bone).  Distal femoral 
squeeze was mildly positive.  A tibial squeeze was positive 
and felt more to the posterior and involved more fascia than 
bone.  The assessment included bilateral distal femoral 
stress reaction and right shin splints.  X-ray examination of 
the knees revealed a vague area of increased density within 
the right medial tibial plateau consistent with a healing 
stress fracture with no other fracture or dislocation 
identified and unremarkable soft tissues.  The conclusions 
were healing stress fracture of the medial tibial plateau on 
the right and normal left knee.  Later in November 1999, X-
ray examination showed a band of sclerosis in the medial 
aspect of the proximal right tibia consistent with a stress 
fracture and a focal area of periosteal thickening along the 
medial aspect of the tibial shaft near the junction of the 
mid and distal thirds.  The impressions were stress fracture 
of the medial tibial plateau region and a focal stress 
fracture along the medial aspect of the tibial shaft near the 
junction of the mid and distal thirds.  

Service medical records show that she continued to receive 
treatment for her complaints and that she was eventually 
separated from service because of the disability involving 
her lower extremities.  A Physical Evaluation Board 
recommended a 0 percent combined disability evaluation at the 
time of her separation. 

On a VA examination in May 2000, the veteran stated that her 
knees hardly bothered her and had not hurt at all for a 
month.  History was recorded that she had complained of 
weakness, stiffness, instability, giving way, and lack of 
endurance.  She denied pain, swelling, heat, redness, locking 
and fatigability.  She was not under treatment and 
experienced no periods of flare-up.  She did not use braces, 
crutches, cane or corrective shoes.  The physical examination 
showed that motion stopped when pain began but there was no 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  Her gait was described as fluid with 
no unusual shoe wear pattern.  Right knee flexion was to 122 
degrees.  Left knee flexion was to 130 degrees.  Extension 
was to 0 degrees, bilaterally.  Stability of the knee was 
good.  X-ray examinations revealed narrowing of the medial 
compartments of both knees with no acute fracture, soft 
tissue swelling or focal osseous lesion.  The impression was 
compartmental narrowing most consistent with degenerative 
changes and no acute fracture.  X-ray examination of the 
femurs showed anterior bowing of the femoral diaphyses 
bilaterally with focal fracture unlikely on the basis of the 
symmetry and no focal lesion.  The impression was nonspecific 
anterior bowing of both femurs and no acute fracture seen.  
X-ray examination of both tibias showed no fracture or 
osseous abnormality and no overlying soft tissue swelling.  
The diagnoses were degenerative joint disease of the knees 
and history of stress fracture with no loss of function due 
to pain.  

The veteran's father reported in May 2001 that she had 
problems with her legs which did not allow her to work.  He 
stated that a lot of people had to quit sports and other jobs 
because of these injuries.  They had caused her to be 
depressed and angry because she could not hold a job.  

The veteran's mother reported in May 2001 that the veteran 
was depressed because everything she tried to do, whether it 
was working or exercising, caused her pain.  She reportedly 
was limping and could not run or stand for long periods of 
time, which was what she had to do on her job.  She 
reportedly had lost her job because she was not able to 
stand, which was why her manager fired her.  

Analysis

Initially, it is noted that the veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  After reviewing the 
evidence, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the VA's duty to assist 
her.  The Board also finds that the veteran has been properly 
notified on multiple occasions of the evidence necessary to 
complete her application for a claim for an increased rating 
for her femoral and right medial tibial plateau disabilities.  
The evidence of record includes the veteran's service medical 
records, records of treatment following service, statements 
from the veteran's treating physicians, reports of VA rating 
examinations, and personal statements made by the veteran and 
her parents in support of her claims.  In addition, the RO 
has informed the veteran of the type of evidence required to 
complete her claim for increased ratings, and the veteran has 
responded by identifying all health care providers who have 
rendered treatment pertaining to her service-connected 
femoral and right medial tibial plateau disabilities.  The 
veteran declined the opportunity to present testimony at a 
personal hearing.  The Board is unaware of any additional 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See generally VCAA 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and a uniform rating is appropriate.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2000), includes 
diagnostic codes which represent particular disabilities.  
The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degrees of disability are specified adequate 
to compensate for a considerable loss of working time, from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45.  

Applicable rating criteria provide that degenerative 
arthritis will be rated on the basis of limitation of motion 
of the affected joints.  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Code, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  
Additionally, in the absence of limitation of motion, x- ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups warrant a 10 percent evaluation.  X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations warrant a 20 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  

Applicable criteria further provide that flexion of the leg 
limited to 60 degrees warrants a 0 percent evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260.  Extension of the leg limited to 5 degrees warrants a 0 
percent evaluation; extension limited to 10 degrees warrants 
a 10 percent evaluation; extension limited to 15 degrees 
warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5261.  

Also, under the criteria for other impairment of the knee, a 
10 percent evaluation is assigned for slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
evaluation is assigned when the recurrent subluxation or 
lateral instability is shown to be moderate; and a 30 percent 
evaluation is assigned when it is severe.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  

Full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Degenerative joint disease of the knees is manifested by 
limitation of motion in flexion that is not considered 
compensably disabling under Diagnostic Code 5260 but is not a 
full range of motion under the guideline provided in 38 
C.F.R. § 4.71, Plate II.  The latest VA examination indicated 
that motion stopped when pain began.  With respect to the 
knees, this was flexion to 130 degrees on the left and 122 
degrees on the right.  Under the provisions of Diagnostic 
Code 5003 where there is limitation of knee flexion that is 
not compensable under Diagnostic Code 5260, and which is 
characterized by satisfactory evidence of painful motion, a 
10 percent rating is in order for each knee.  These criteria 
are met in this case.  Therefore, the rating is raised by 
rating each knee as 10 percent disabling instead of rating 
both knees together as 10 percent disabling.  

No additional manifestation of degenerative joint disease of 
the knees is shown which would warrant a higher disability 
evaluation than 10 percent, respectively.  There was no 
limitation of extension, nor have the knees been shown to be 
affected by either instability or subluxation.  The law 
provides that, in every instance where the Rating Schedule 
does not provide for a 0 percent (noncompensable) disability 
rating for a diagnostic code, such a rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The veteran's disabilities classified as residuals of femoral 
stress fractures, bilaterally, are evaluated, respectively, 
as 0 percent disabling under Diagnostic Code 5255, impairment 
of the femur (on the basis of not meeting the minimum 
requirements for a compensable disability evaluation).  38 
C.F.R. § 4.31.  
Under Diagnostic Code 5255, a 10 percent rating is assigned 
for impairment of the femur with malunion and slight knee or 
hip disability.  A 20 percent rating is assigned when there 
is malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation is in order when there 
is malunion of the femur with marked knee or hip disability.  
Higher ratings are available only if there is a false joint 
or nonunion.  

In this case, no limitation of motion of the hip associated 
with the stress fractures of the femurs is shown to be 
present, nor is there any sign of abnormal movement of any 
kind, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, deformity or atrophy of disuse.  
The veteran's gait is clinically described as fluid.  In the 
absence of any hip disability attributable to the stress 
fractures of the femurs, a compensable disability evaluation 
is not in order.  Any involvement of the knee with pain has 
already been contemplated in the rating assigned under 
Diagnostic Code 5003.  The evaluation of the same disability 
under various diagnoses must be avoided.  38 C.F.R. § 4.14.

With regard to the stress fracture of the right medial tibial 
plateau, a 10 percent rating will be assigned for impairment 
of the tibia and fibula with malunion and slight knee or 
ankle disability.  A 20 percent rating will be assigned for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation will be assigned for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent evaluation requires nonunion of the 
tibia and fibula when there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).  

The residuals of a stress fracture of the right medial tibial 
plateau are shown to be virtually asymptomatic.  There is no 
associated limitation of function or objective indication of 
pain.  There is no evidence of appreciable impairment of the 
tibia.  Looking to the criteria for rating ankle 
disabilities, there is no evidence of ankylosis ratable under 
Code 5270 or 5272, malunion ratable under Code 5273.  Limited 
motion of the ankle will be rated as 20 percent disabling if 
marked and 10 percent disabling if moderate.  38 C.F.R. Part 
4, Code 5271 (2000).  The rating criteria do not provide a 
compensable rating for the mild or slight limitations, nor is 
any shown to be present.  38 C.F.R. § 4.31.  

In summation, there is no sign or symptom of a stress 
fracture of the right medial tibial plateau to merit a 
compensable disabling rating.  Again, any pain in the knee 
associated with the tibia fracture is already contemplated by 
the 10 percent rating assigned for the limitation of motion 
of the knee.

The statements presented by the veteran's parents in 
connection with her claims as to her femoral and right medial 
tibial plateau disabilities have been considered, but the 
medical findings on examination are considered to be more 
reliable in terms o disability evaluation.  

In arriving at the above determinations consideration has 
been given to the doctrine of providing the veteran the 
benefit of the doubt; however, except for the issue 
concerning the assignment of a separate rating for the 
bilateral knee involvement, the preponderance of the evidence 
clearly favors a denial of the benefits sought.  


ORDER

A 10 percent rating is granted for degenerative joint disease 
of each knee, subject to the governing regulations applicable 
to the payment of monetary benefits.  

A compensable rating for residuals of a left femoral stress 
fracture is denied.  

A compensable rating for residuals of a right femoral stress 
fracture is denied.  

A compensable rating for residuals of a stress fracture of 
the right medial tibial plateau with persistent pain is 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



